     Case 3:21-cv-00253-JLS-AHG Document 3 Filed 02/11/21 PageID.72 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   AUDREY JEAN UKKERD,                                 Case No.: 21-CV-253 JLS (AHG)
12                                      Plaintiff,
                                                         ORDER (1) DENYING WITHOUT
13   v.                                                  PREJUDICE PLAINTIFF’S MOTION
                                                         FOR LEAVE TO PROCEED
14   MICHAEL J. SIEGEL, ESQ.;
                                                         IN FORMA PAUPERIS, AND
     GIANNI SAM STEPHANO, ESQ.;
15                                                       (2) DISMISSING WITHOUT
     CDCR CALIFORNIA STATE PRISON
                                                         PREJUDICE COMPLAINT FOR
16   SACRAMENTO; and CA DEPT. OF
                                                         FAILING TO PAY FILING FEE
     CORRECTIONS AND
17
     REHABILITATION,
                                                         (ECF Nos. 1, 2)
18                                   Defendants.
19
20         Presently before the Court are Plaintiff Audrey Jean Ukkerd’s Complaint for
21   Violation of Civil Rights (“Compl.,” ECF No. 1) and Motion for Leave to Proceed in
22   Forma Pauperis (“IFP Mot.,” ECF No. 2). Plaintiff, proceeding pro se, alleges the
23   violation of several of her constitutional rights by two attorneys, the California Department
24   of Corrections and Rehabilitation, and a state prison. See generally Compl. Having
25   considered Plaintiff’s Motion and the supporting affidavit, the Court DENIES WITHOUT
26   PREJUDICE Plaintiff’s IFP Motion.
27   ///
28   ///

                                                     1
                                                                                21-CV-253 JLS (AHG)
     Case 3:21-cv-00253-JLS-AHG Document 3 Filed 02/11/21 PageID.73 Page 2 of 3



1           All parties instituting any civil action, suit, or proceeding in a district court of the
2    United States, except an application for writ of habeas corpus, must pay a filing fee of
3    $402.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
4    prepay the entire fee only if she is granted leave to proceed in forma pauperis (“IFP”)
5    pursuant to 28 U.S.C. § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir.
6    2007); Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). Although the statute does
7    not specify the qualifications for proceeding IFP, the plaintiff’s affidavit must allege
8    poverty with some particularity. Escobeda v. Applebees, 787 F.3d 1226, 1234 (2015).
9    Granting a plaintiff leave to proceed IFP may be proper, for example, when the affidavit
10   demonstrates that paying court costs will result in a plaintiff’s inability to afford the
11   “necessities of life.” Id. The affidavit, however, need not demonstrate that the plaintiff is
12   destitute. Id.
13          Here, Plaintiff appears to have resubmitted the same motion to proceed IFP that she
14   filed in the Supreme Court of California. See generally IFP Mot. Plaintiff’s use of the
15   wrong form is a basis for denying her IFP Motion. See, e.g., Emrit v. Access Rx, No. CV-
16   15-00936-PHX-DGC, 2015 WL 6689294, at *1 (D. Ariz. Nov. 3, 2015) (“Because Plaintiff
17   has used an improper form requesting IFP status, the Court will deny Plaintiff’s
18   application.”); Smith v. Unknown Party, No. CV2008125PCTMTLJFM, 2020 WL
19   5891741, at *1 (D. Ariz. Oct. 5, 2020) (same). The Court directs Plaintiff to the United
20   States District Court for the Southern District of California’s form IFP motion, available at
21   https://www.casd.uscourts.gov/_assets/pdf/forms/AO239_Application%20to%20Proceed
22   %20Without%20Prepayment.pdf.
23          Even overlooking this issue, however, Plaintiff’s affidavit tends to show that the
24   payment of court costs would not leave her unable to afford the necessities of life. Plaintiff
25
26
     1
        In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52.
27   See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14
28   (eff. Dec. 1, 2020)). The additional $52 administrative fee does not apply to persons granted leave to
     proceed IFP. Id.

                                                         2
                                                                                           21-CV-253 JLS (AHG)
     Case 3:21-cv-00253-JLS-AHG Document 3 Filed 02/11/21 PageID.74 Page 3 of 3



1    and her spouse have a combined monthly income of $12,000. See IFP Mot. at 2. There
2    appears to be a typographical error in the amount of cash Plaintiff and her spouse have,
3    which is listed as “18000,000,” but the amount appears to be not insubstantial. Id. at 3.
4    Plaintiff and her spouse also own a home valued at $400,000. See id. Meanwhile, Plaintiff
5    and her spouse’s combined monthly expenses are only $1,559. See id. at 5. Because it
6    appears that Plaintiff and her husband’s monthly income exceeds their expenses by more
7    than $10,000, and that Plaintiff and her husband own substantial assets, the Court DENIES
8    WITHOUT PREJUDICE Plaintiff’s Motion.
9                                             CONCLUSION
10         Good cause appearing, IT IS HEREBY ORDERED that:
11         1.     Plaintiff’s IFP Motion (ECF No. 2) is DENIED WITHOUT PREJUDICE;
12         2.     Plaintiff’s Complaint      (ECF       No. 1)   is   DISMISSED      WITHOUT
13   PREJUDICE for failure to prepay the filing fee mandated by 28 U.S.C. §1914(a); and
14   3.    Plaintiff is GRANTED an additional thirty (30) days from the date on which this
15   Order is electronically docketed to either (1) pay the entire $402 statutory and
16   administrative filing fee, or (2) file a new IFP Motion, on the proper form, alleging that she
17   is unable to pay the requisite fees.
18         IT IS SO ORDERED.
19   Dated: February 11, 2021
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                 21-CV-253 JLS (AHG)
